--------------------------------------------------------------------------------

Settlement and Release Agreement
Vet Online Supply, Inc.


This Settlement and Release Agreement (the "Agreement") is entered into on
December 12, 2017 by and between Edward Aruda, hereinafter ("Complainant"), of
10 Prairie View Drive, Plains, MT 59859, and Daniel Rushford, Chairman,
President of Vet Online Supply, Inc. hereinafter ("Respondent") of 6500 Live Oak
Road, Kelseyville, California 95451. (Complainant and Respondent are
collectively referred to as "the Parties").  This Agreement is effective upon
full execution.


Recitals


A.
On or about December 1, 2017, Complainant filed a Form 8-K with the Securities
and Exchange Commission on behalf of Vet Online Supply, Inc. ("the Company").



B.
In the Form 8-K described above, Complainant sought to restructure the Company
and to establish compensation for various matters ( the "Matter").



C.
Respondent denies and continues to deny in every particular aspect all of the
claims (described below) of complainant in connection with the matter described
above.



D.
The parties desire to bring the Matter described above to a conclusion, and to
avoid the further costs and expenses incident to its prosecution and defense. 
The making of this Agreement shall not be deemed an admission of any liability
or wrongdoing whatsoever on the part of Complainant or Respondent.





Therefore, the parties agree as follows:


Payments
AGREEMENT


Respondent shall pay to Complainant $3,000.00 immediately upon receipt by
Respondent's counsel of this Agreement signed by Complainant as well as all
corporate codes or information, inclusive and not limited to, all records, bank
login codes, and any/all property otherwise belonging to Vet Online Supply,
Inc.; by wire according to Claimants instruction.  The payment shall be deemed
to include and settle all Claims in connection with this matter including
attorney's fees.


Complainant shall execute the necessary documents and take all steps necessary
to transfer control and ownership of all corporate codes and documents necessary
to conduct the business of the Company to Respondent.


Respondent shall cause Company to execute all necessary documents to transfer
all ownership to Complainant of the vehicle: 2008 Ford F250 King Ranch VIN #
1FTSW21-498EA32038, Arizona License Plate # CE-95901.
1

--------------------------------------------------------------------------------



Release


Complainant, on behalf of himself and his heirs, hereby releases and forever
discharges as applicable Respondent and Respondent's parents, subsidiaries,
franchisors, franchisees, and affiliated companies, and each of their former and
present agents, directors, officers, employees, attorneys, and insurers, as well
as their heirs and assigns (collectively "Releases"), from any and all claims of
any nature whatsoever, whether known or unknown and whether before a court or an
arbitrator, which include but are not limited to, any and all claims between
Complainant and Respondent in regards to the matters herein and any other
statutory or non-statutory tort or contractual claim; any claim of a violation
of any federal, state, municipal, or local statute, ordinance, or regulation
pertaining to the cause of the action (the "Claims"); that Complainant has and
may hereafter have against Releases because of any alleged acts or omissions
whatsoever from the beginning of time to the date of the execution of this
Agreement.


Complainant understands that a general release does not extend to claims which
he does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected this settlement.


Respondent, on behalf of himself and his heirs, hereby releases and forever
discharges as applicable Complainant and Complainant's parents, subsidiaries,
franchisors, franchisees, and affiliated companies, and each of their former and
present agents, directors, officers, employees, attorneys, and insurers, as well
as their heirs and assigns (collectively "Releases"), from any and all claims of
any nature whatsoever, whether known or unknown and whether before a court or an
arbitrator, which include but are not limited to, any and all claims between
Respondent and Complainant in regards to the matters herein and any other
statutory or non-statutory tort or contractual claim; any claim of a violation
of any federal, state, municipal, or local statute, ordinance, or regulation
pertaining to the cause of the action (the "Claims"); that Respondent has and
may hereafter have against Releases because of any alleged acts or omissions
whatsoever from the beginning of time to the date of the execution of this
Agreement.


Respondent understands that a general release does not extend to claims which he
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected this settlement.


Confidentiality


The parties agree all facts and circumstances surrounding the dispute resolved
by this Agreement and the existence, terms, conditions, and negotiation of this
Agreement shall be kept strictly confidential.


Litigation Costs and Attorney's Fees


Complainant acknowledges that payment to him of the amount set forth in the
paragraph title Payments above is for costs and full settlement of all Claims
released herein. The parties shall each bear all other costs and expenses,
including litigation costs and attorney's fees that they have and will incur up
to and in the execution and administration of this Agreement.


Representations and Warranties


Complainant represents and warrants that there has been no assignment or
transfer of any interest in the Claims that he may have against Releases, and
Complainant agrees to indemnify and hold Releases harmless from any liability,
demands, damages, costs, expenses, and attorney's fees incurred by Releases as a
result of any asserted interest in the Claims that he may now have or have had
at any time against Releases if such interest is acquired by assignment,
transfer, or otherwise.
2

--------------------------------------------------------------------------------



Complainant represents and warrants that he has not filed or instituted any
claim before any court, administrative agency, arbitrator, or other tribunal
against Releases. Complainant further covenants that he shall not institute or
maintain any other claim against Releases arising from any facts occurring prior
to the execution of this Agreement.


The parties agree that in the event of any dispute or proceeding concerning this
Agreement, its validity, interpretation, enforcement, or breach, the prevailing
party shall recover reasonable attorney's fees and costs in connection with any
such dispute.


Governing Law


The parties agree that California law shall govern the construction,
interpretation, and enforcement of this Agreement.


Severability


The parties agree that if any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction or an arbitrator to be
invalid, void, or unenforceable, the remaining terms and provisions of this
Agreement shall remain in full force and effect, and shall in no way be
affected, impaired, or invalidated.


Entire Agreement


The parties agree that this Agreement contains the entire Agreement of the
parties hereto, and supersedes all other Agreements and understandings, whether
written or oral, covering the subject matter hereof. The parties warrant that
there are no representations, Agreements, arrangements, or understandings, oral
or written, between them relating to the subject matter contained in this
Agreement which are not fully expressed herein.


Amendments or Modifications


The parties agree that any amendments or modifications to this Agreement shall
be deemed null and void unless such amendments and modifications are in writing
and signed by Complainant and by the president of Respondent.


Attorney Explanation to Complainant and Respondent


William Haseltine, an attorney licensed to practice law in California, has fully
explained this Settlement and Release Agreement to the Parties, who in turn
acknowledge an understanding of said Settlement and Release Agreement and the
legal effect thereof Parties' signatures below.


COMPLAINANT:
 
/s/Edward Aruda

___________________________
Edward Aruda




RESPONDENT:
 
/s/Daniel Rushford

___________________________
Daniel Rushford, its Chairman
Vet Online Supply, Inc.





3